ON PETITION POR RE-HEARING.
Stiles, J.
Criticism is made of the opinion in this case because it is therein said that the Oregon statute contained *675no provision for the discharge of the debtor or for change of the assignee. This will have to be qualified. The Iowa statute dates back to 1857, and perhaps earlier. We have not the session laws of Oregon which contain the enactments in that state upon this subject. But from the notes to 2 Hill’s Code, chap. 28, we find that in 1878 the Iowa statute seems to have been adopted in Oregon verbatim, and this statute, without any provision for discharge of the debtor or change of the assignee, continued until 1885, when amendments were adopted which made the Oregon statute verbatim with our own statute of 1890. Hahn v. Salmon, and all the cases in the Oregon supreme court, were based upon the old law, except Dawson v. Sims, supra, and Helm v. Gilroy, 20 Or. 517.
In Jacobs Bros. v. Ervin, 9 Or. 52, while the court doubted whether, under the statute of 1878, an assignee could move to set aside an executed transfer made by the debtor in fraud of creditors; yet, when the debtor had made to one of his creditors a chattel mortgage, which was held to have been fraudulent as to other creditors, the assignee having obtained possession of the mortgaged chattels was held to represent creditors far enough to enable him to defend against a foreclosure. The decision in Gammons v. Holman, 11 Or. 284, was to the effect merely that an assignee could not attack the possession of oiie who had received personal property from the debtor in good faith as a security for advances. It was there said that the assignee took the legal title, and nothing more, and acquired just such rights in the property as his assignor had, and none other. No question of a creditor’s rights was then in issue; indeed, no creditor could have successfully attacked Holman & Co., for the reason that there was no fraud. Helm v. Gilroy, 20 Or. 517, is substantially to the same effect as Gammons v. Holman. In Dawson v. Coffey, 12 *676Or. 514:, the court refused relief to a creditor who had recovered a judgment at law and had an execution returned unsatisfied, and from what was said on page 518, we should infer the view of the court to have been that the proper proceeding was for the creditor to prove his claim and then move the assignee to recover the value of the property fraudulently made away with. In Dawson v. Sims, supra, the sole question was whether there was jurisdiction to maintain an equitable action to aid an attachment lien, and it was resolved in the affirmative. This case was heard under the amendments of 1885, but there was no discussion of the law as a whole, or of the standing of an assignee as between the debtor and his fraudulent grantees on the one side and creditors on the other. In Stout v. Watson, 19 Or. 251, there never was any intention to make an assignment under the statute, but the court held that what had been done was forbidden by the statute.
It is possible that the decisions in the State of Oregon may have been somewhat influenced by the fact that until 1885 the statute was rather a regulation of the common law assignment, and that the influence may continue in the 'future, notwithstanding the new features which have been added to it, which have not yet been there considered. But here we have set up the statute as a whole, substituting it for an existing insolvent law which it has repealed by implication; and carrying with it, as it does, the two features of entire control over assignees and discharge of the debtor. We are unable to see how its evident purpose can be carried out without giving to the creditors, through the court and the assignee, the right to assail fraudulent conveyances and bring into the administration all that ought in equity and good conscience to be distributed. In no other way will creditors be able to ‘ ‘ secure a just division of the estates of debtors who convey to assignees. ’ ’ Any *677other method would simply result in a scramble among creditors, with the very preferences which the statute expressly denounces.
Re-hearing denied.
Dunbar, C. J., and Hoyt and Anders, JJ., concur.